     Case 2:21-cv-00005-DSF-AS Document 10 Filed 01/28/21 Page 1 of 2 Page ID #:32



1
     Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
     21550 Oxnard St. Suite 780,
4    Woodland Hills, CA 91367
5
     Phone: 877-206-4741
     Fax: 866-633-0228
6    tfriedman@toddflaw.com
7     abacon@ toddflaw.com
     Attorneys for Plaintiff
8

9                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
10

11   TERRI ALVES, individually, and                        ) Case No.
12   on behalf of all others similarly                     )
     situated,                                             ) 2:21-cv-00005
13
     Plaintiff,                                            )
14   v.                                                    )
     AMERICAN FUNDING                                      ) NOTICE OF SETTLEMENT
15
     SERVICES, INC., and DOES 1                            ) AS TO INDIVIDUAL CLAIMS
16   through 10, inclusive,                                ) ONLY
17   Defendant.                                            )
                                                           )
18
                                                           )
19                                                         )
20         NOW COMES THE PLAINTIFF by and through their attorney to
21
     respectfully notify this Honorable Court that this case has settled individually.
22
     Plaintiff requests that this Honorable Court vacate all pending hearing dates and
23
     allow sixty (60) days with which to file dispositive documentation. This Court
24
     shall retain jurisdiction over this matter until fully resolved.
25
     Dated: January 28, 2021            Law Offices of Todd M. Friedman, P.C.
26

27                                                              By: s/ Adrian R. Bacon
28                                                                    Adrian R. Bacon



                                         Notice of Settlement
     Case 2:21-cv-00005-DSF-AS Document 10 Filed 01/28/21 Page 2 of 2 Page ID #:33



1
                              CERTIFICATE OF SERVICE
2

3    Filed electronically on January 28, 2021, with:
4
     United States District Court CM/ECF system
5

6
     Notification sent electronically on January 28, 2021, to:

7    To the Honorable Court, all parties and their Counsel of Record
8

9
     s/Adrian R. Bacon
10    Adrian R. Bacon
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Settlement
